Name: 90/442/EEC: Commission Decision of 25 July 1990 laying down the codes for the notification of animal diseases
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural activity
 Date Published: 1990-08-21

 Avis juridique important|31990D044290/442/EEC: Commission Decision of 25 July 1990 laying down the codes for the notification of animal diseases Official Journal L 227 , 21/08/1990 P. 0039 - 0039 Finnish special edition: Chapter 3 Volume 33 P. 0193 Swedish special edition: Chapter 3 Volume 33 P. 0193 *****COMMISSION DECISION of 25 July 1990 laying down the codes for the notification of animal diseases (90/442/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), as last amended by Commission Decision 90/134/EEC (2), and in particular Article 5 thereof, Whereas Commission Decision 84/90/EEC (3), as last amended by Decision 89/163/EEC (4), lays down the form in which animal diseases are to be notified; Whereas the Commission's Decision of 30 January 1985 (5), as last amended by Decision of 3 April 1990 (6), lays down the codes for the notification of animal diseases; Whereas the codes assigned to the regions of Spain and Portugal and to the 'RVV-Kring' in the Netherlands should be included; Whereas in the interests of clarity the Decision of 30 January 1985 should therefore be repealed and a consolidated text adopted; Whereas it is necessary to take into account the essential requirements which applied when the Decision of 30 January 1985 was adopted, namely the confidentiality of the information to be supplied, the need to transmit information electronically and to provide the information required under Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (7), as last amended by Directive 87/486/EEC (8); Whereas in order to protect the confidentiality of the transmitted information, the annexes to this Decision should not be published; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purpose of animal disease notification procedures, information shall be transmitted using the codes laid down in Annexes 1 to 11 to this Decision. Article 2 The Decision of 30 January 1985 is hereby repealed. Article 3 This Decision shall apply from 1 August 1990. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 378, 31. 12. 1982, p. 58. (2) OJ No L 76, 22. 3. 1990, p. 23. (3) OJ No L 50, 21. 2. 1984, p. 10. (4) OJ No L 61, 4. 3. 1989, p. 49. (5) Not published. (6) Not published. (7) OJ No L 47, 21. 2. 1980, p. 11. (8) OJ No L 280, 3. 10. 1987, p. 21.